Andree Layton Roaf, Judge, dissenting. I would reverse this case because the arresting officer lacked “reasonable suspicion” to stop Kenneth McConnell pursuant to Ark. R. Crim. P. 3.1, based upon the information provided by the informant in this case, the security guard at the Cliffs Apartments. The security guard related the following relevant information: Mr. Stanley: Okay, I’m a security guard here, and I just had a black BMW pull up behind me, and I guess they were turning around, and I started getting out of the car trying to figure out who they were, and I thought most people stop, but as soon as he saw me he pulled it out of here and he went up the hill, so I just kind of followed him up the hill, which is a dead-end.where there are residents that are moving in. He saw me and he went on up in there and he turned around and came down and he made a hard right turn and floored it again, and there was a bulldozer sitting there and he stopped, but he barely missed it, and he backed back down the hill, and I chased him out of here. Central Command: Okay. Mr. Stanley: I have no idea what his problem was, but I have the license plate number. Central Command: Which way did he leave? * * * Central Command: And it was driving ail over the Clifls Apartments, and then you chased it up that dead-end by the bulldozer? Mr. Stanley: Well, what happened, there’s a certain spot up here that there’s five new houses up here, and they’ve got me sitting up to watch them. And he came up the only way in and he came straight in to where I was, and my lights were on because I had everything on, and then he just turned around, and when I started getting out that’s when he took off. He turned right, he was going west up that hill, and then he turned north into a little apartment complex, because there’s five, there’s three on top and two on bottom. Then he figured out he couldn’t get out of there, so he turned around and came back, and I had already made my way up to that road where he was at, and he saw me and he tried turning right, but there was a bulldozer — or I think it was a bulldozer sitting there, and he almost slammed into the bucket part of it, and ■ he reversed all the way down the hill past me, I turned around, and he speeded out of here. I chased him all the way to the entrance of the Cliffs, and I didn’t follow him any further. In turn, Central Command relayed the following information to the officer who stopped Mr. McConnell: Central Command: 10-4. Check the area northbound from the Cliffs Apartments. About five to ten minutes ago.You’re going to be looking for a black BMW; Arkansas VL149 Edward Mary Sam. 149 Edward Mary Sam, that does come back to a black BMW to a Mr. McDonald (sic). I guess security was following him around the apartment complex and he kept avoiding him, then he went up a hill where they were building five new buildings, got by a bulldozer, and then he reversed all the way out of the apartment complex while security was following him. If you would, just check the area. This case is not analogous to Frazier v. State, 80 Ark. App. 231, 94 S.W.3d 357 (2002), in which the informant reported a face-to-face encounter with an intoxicated driver through a drive-through window, nor does it comport with Frette v. State, 331 Ark. 103, 959 S.W.2d 724 (1998), in which the informant reported seeing a man drinking beer while sitting in the cab of his parked tractor-trailer. Moreover, here, the security guard was in fact the instigator of appellant’s evasive behavior by attempting to confront him and in chasing him. It is surely not an offense to attempt to avoid contact with a person who approaches you in such a manner on an off-street parking lot. An examination of the informant’s call to the police reflects, not someone driving erratically or recklessly on the public streets, but rather a driver seeking to avoid an off-street encounter. Indeed, the arresting officer testified only that he “thought that there might have been a possible burglary or breaking and entering,” and made no mention of reckless or erratic driving. The informant in this case reported no driving offense, and no suspicion of intoxication; the majority does not even suggest that there was reasonable suspicion to stop based on the reason given by the officer, that a breaking and entering might have occurred. There was thus no reasonable suspicion to stop McConnell on either of the two bases advanced by the State, and I would reverse. Griffen, J., joins.